          Case 5:21-cv-02103-BLF Document 49 Filed 09/15/21 Page 1 of 13




 1    Damon N. Vocke (admitted pro hac vice)
      DUANE MORRIS LLP
 2    1540 Broadway
      New York, NY 10036-4086
 3
      Telephone: +1 212 692 1000
 4    dnvocke@duanemorris.com

 5    Daniel B. Heidtke (SBN 302450)
      DUANE MORRIS LLP
 6    865 South Figueroa Street, Suite 3100
      Los Angeles, CA 90017-5450
 7    Telephone: +1 213 689 7421

 8    Attorneys for GEICO Defendants

 9
                            IN THE UNITED STATES DISTRICT COURT
10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
     JESSICA DAY, individually and on behalf of all          Case No.: 5:21-cv-02103
12   others similarly situated,
                                                             GEICO’S NOTICE OF
13                          Plaintiff,                       SUPPLEMENTAL AUTHORITY

14             v.

15   GEICO CASUALTY COMPANY, et al.,

16                          Defendants.

17             Defendants GEICO Casualty Company, GEICO Indemnity Company, and GEICO General

18   Insurance Company, by their attorneys, respectfully request leave of Court to submit this Notice of

19   Supplemental Authority relevant to GEICO’s pending Motion to Dismiss Plaintiff’s Complaint.

20             An order of dismissal in Grossman v. GEICO Casualty Co., 1:21-cv-02799-VM (S.D.N.Y.

21   September 13, 2021), was entered yesterday. It is attached hereto as Exhibit A. On Rule 12(b)(6),

22   the Hon. Victor Marrero dismissed virtually the same claims on virtually the same allegations against

23   GEICO. The Court applied the filed-rate doctrine, and also found no misrepresentation as a matter

24   of law.

25              DATED September 15, 2021                        /s/ Daniel B. Heidtke
                                                                Damon N. Vocke
26
                                                                Daniel B. Heidtke (SBN 302450)
27                                                              DUANE MORRIS LLP
                                                                Attorneys for Defendants
28

                                                       1
                               GEICO’S NOTICE OF SUPPLEMENTAL AUTHORITY
Case 5:21-cv-02103-BLF Document 49 Filed 09/15/21 Page 2 of 13




      Exhibit A
    Case
    Case 5:21-cv-02103-BLF
         1:21-cv-02799-VM Document
                           Document 24
                                    49 Filed
                                       Filed 09/13/21
                                             09/15/21 Page
                                                      Page 13 of
                                                              of 10
                                                                 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
TODD GROSSMAN and MUJO PEREZIC,    :                   9/13/2021
                                   :
               Plaintiffs,         :
                                   :    21 Civ. 2799 (VM)
     - against -                   :
                                   :
GEICO CASUALTY CO., et al.,        :
                                   :    DECISION AND ORDER
                                   :
               Defendants.         :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

        Plaintiffs Todd Grossman and Mujo Perezic (collectively,

“Plaintiffs”),       on    behalf    of      themselves    and   all   others

similarly situated, bring this action against Geico Casualty

Co., Geico Indemnity Co., and Geico General Insurance, Co.

(collectively, “Geico”), alleging breach of contract, unjust

enrichment, and violations of New York General Business Law

(“NY GBL”) §§ 349 and 350 stemming from Geico’s alleged unfair

profiting      as   a     result    of    the   COVID-19    pandemic.    (See

“Complaint,” Dkt No. 1.)

        Now before the Court is Geico’s premotion letter for

dismissal of the Complaint, which the Court construes as a

motion to dismiss the Complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6) (“Rule 12(b)(6)”). 1 (See “Motion,”



1 See Kapitalforeningen Lægernes Invest. v. United Techs. Corp., 779 F.
App’x 69, 70 (2d Cir. 2019) (affirming the district court’s ruling deeming
an exchange of letters as a motion to dismiss).


                                         1
    Case
    Case 5:21-cv-02103-BLF
         1:21-cv-02799-VM Document
                           Document 24
                                    49 Filed
                                       Filed 09/13/21
                                             09/15/21 Page
                                                      Page 24 of
                                                              of 10
                                                                 13



Dkt.      No.    23.)   After        consideration       of   the     parties’

correspondence as set forth below, the Motion is GRANTED.

                                I.     BACKGROUND

A.      FACTUAL BACKGROUND 2

        Plaintiffs -- Geico auto-insurance policy holders --

allege that in response to the COVID-19 pandemic, and due to

the associated stay-at-home orders instituted in New York and

other states, the number of miles driven by the general public

decreased dramatically after mid-March 2020. As a result of

the     decrease   in   the   number        of   miles   driven,    automobile

accidents decreased dramatically. For example, in June 2019

there were 19,356 car accidents, while in June 2020 there

were only 7,456 car accidents.

        Plaintiffs allege that due to this dramatic decrease in

automobile accidents, the premiums charged by auto-insurance

companies over this period were “unconscionably excessive.”

(Complaint ¶ 23.) Auto-insurance rates are intended to cover

the claims and expenses that insurance companies expect to

occur in the future (i.e., the rates are prospective). Thus,




2 The factual background below, except as otherwise noted, derives from
the Complaint and the facts pleaded therein, which the Court accepts as
true for the purposes of ruling on a motion to dismiss. See Spool v. World
Child Int’l Adoption Agency, 520 F.3d 178, 180 (2d Cir. 2008) (citing GICC
Capital Corp. v. Tech. Fin. Grp., Inc., 67 F.3d 463, 465 (2d Cir.
1995)); see also Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d
Cir. 2002). Except when specifically quoted, no further citation will be
made to the Complaint.

                                        2
 Case
 Case 5:21-cv-02103-BLF
      1:21-cv-02799-VM Document
                        Document 24
                                 49 Filed
                                    Filed 09/13/21
                                          09/15/21 Page
                                                   Page 35 of
                                                           of 10
                                                              13



when    the    claims    and     expenses      dropped    in     2020   because

individuals      drove    significantly        less,     Geico    realized   a

“substantial windfall in profits.” (Id. ¶ 24.)

        Plaintiffs allege that Geico was aware of the excessive

premiums it charged and, as a result, announced the “Geico

Giveback”      program.    In    its    promotional       materials,     Geico

acknowledged its increased savings in costs and expenses and

advertised that it was “passing these savings” on to the

consumers. (See Complaint ¶ 30.) To do so, the Geico Giveback

program offered a 15% credit to new customers and existing

customers who renewed their policies during the applicable

time period. The rate charged by Geico, when factoring in the

15% credit, was approved by the New York Department of

Financial Services (“NYDFS”), as are all insurance rates

under    New   York     law.    (See    Dkt.    No.    23-3.)    Nonetheless,

Plaintiffs      argue     that    the       Geico     Giveback    program    is

inadequate to compensate consumers for the excessive premiums

charged.

B.      PROCEDURAL BACKGROUND

        On April 1, 2021, Plaintiffs filed the present suit

against Geico, bringing claims of breach of contract, unjust

enrichment, and violations of NY GBL §§ 349 and 350. (See

Dkt. No. 1.) Pursuant to the Court’s Individual Practices,

Geico notified Plaintiffs of its intention to move to dismiss

                                        3
 Case
 Case 5:21-cv-02103-BLF
      1:21-cv-02799-VM Document
                        Document 24
                                 49 Filed
                                    Filed 09/13/21
                                          09/15/21 Page
                                                   Page 46 of
                                                           of 10
                                                              13



the Complaint based on alleged deficiencies contained therein

by letter dated Jun 21, 2021. (See Dkt. No. 23-1). Plaintiffs

responded by letter dated June 28, 2021. (See Dkt. No. 23-

2.) Defendants replied by letter dated June 29, 2021. (See

Dkt. No. 23-3.) On July 12, 2021, Defendants moved the Court

for   a    premotion        conference       to   obtain    guidance    on    its

anticipated motion to dismiss, and the Court now treats this

motion as a motion to dismiss under Rule 12(b)(6). (See

Motion.)

C.      THE PARTIES’ ARGUMENTS

        Geico argues that (1) this action should be dismissed

under     the   filed-rate      doctrine,         which    precludes   judicial

review of insurance rates approved by the New York Department

of Financial Services (“NYDFS”); (2) the claim for breach of

contract should be dismissed because no contractual term was

breached;       (3)    the     unjust-enrichment           claim    should     be

dismissed,      as    the    parties’    relationship         is   governed   by

contract; and (4) the NY GBL claims should be dismissed

because no reasonable consumer would be misled by Geico’s

promotional materials that offered 15% savings.

        Plaintiffs respond that (1) its claims do not implicate

the filed-rate doctrine because they are premised on what

Geico advertised rather than the reasonableness of the rate;

(2) they have adequately pled the breach-of-contract claim

                                         4
 Case
 Case 5:21-cv-02103-BLF
      1:21-cv-02799-VM Document
                        Document 24
                                 49 Filed
                                    Filed 09/13/21
                                          09/15/21 Page
                                                   Page 57 of
                                                           of 10
                                                              13



because abiding by the contract is inconsistent with Geico’s

filed-rate defense; (3) the unjust-enrichment claim survives

because     there   are   open       questions    regarding      the   alleged

contract; and (4) the NY GBL claims survive because Geico’s

advertisements were false or misleading.

                          II.         LEGAL STANDARD

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). This standard is met “when the

plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable

for   the   misconduct    alleged.”         Id.   A    complaint     should   be

dismissed     if    the   plaintiff         has       not   offered     factual

allegations     sufficient       to     render        the   claims     facially

plausible. See id. However, a court should not dismiss a

complaint    for    failure     to    state   a   claim     if   the   factual

allegations sufficiently “raise a right to relief about the

speculative level.” Twombly, 550 U.S. at 555.

      In resolving a motion to dismiss, the Court’s task is

“to assess the legal feasibility of the complaint, not to

assay the weight of the evidence which might be offered in

support thereof.” In re Initial Pub. Offering Sec. Litig.,

                                        5
 Case
 Case 5:21-cv-02103-BLF
      1:21-cv-02799-VM Document
                        Document 24
                                 49 Filed
                                    Filed 09/13/21
                                          09/15/21 Page
                                                   Page 68 of
                                                           of 10
                                                              13



383 F. Supp. 2d 566, 574 (S.D.N.Y. 2005) (internal quotation

marks omitted), aff’d sub nom. Tenney v. Credit Suisse First

Bos. Corp., No. 05 Civ. 3430, 2006 WL 1423785 (2d Cir. May

19, 2006). In this context, the Court must draw reasonable

inferences in favor of the nonmoving party. See Chambers v.

TimeWarner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However,

the requirement that a court accept the factual allegations

in the complaint as true does not extend to legal conclusions.

See Iqbal, 556 U.S. at 678.

                          III.     DISCUSSION

     After reviewing the parties’ submissions, the Court

GRANTS the Motion. The Court is persuaded that Plaintiff’s

claims are barred by the filed-rate doctrine.

A.   FILED-RATE DOCTRINE

     Under the filed-rate doctrine “any ‘filed rate’—that is,

one approved by the governing regulatory agency—is per se

reasonable and unassailable in judicial proceedings brought

by ratepayers.” Wegoland Ltd. v. NYNEX Corp., 27 F.3d 17, 18

(2d Cir. 1994). “[The filed-rate doctrine] is undeniably

strict, and it obviously may work hardship in some cases, but

it embodies the policy which has been adopted by Congress in

the regulation of interstate commerce in order to prevent

unjust discrimination.” Louisville & Nashville R.R. Co. v.

Maxwell, 237 U.S. 94, 97 (1915).

                                  6
 Case
 Case 5:21-cv-02103-BLF
      1:21-cv-02799-VM Document
                        Document 24
                                 49 Filed
                                    Filed 09/13/21
                                          09/15/21 Page
                                                   Page 79 of
                                                           of 10
                                                              13



     “The doctrine is grounded on two rationales: first, that

courts should not ‘undermine[ ] agency rate-making authority’

by    upsetting      approved           rates         (the    principle     of

‘nonjusticiability’); and, second, that litigation should not

become a means for certain ratepayers to obtain preferential

rates (the principle of ‘nondiscrimination’).” Rothstein v.

Balboa Ins. Co. 794 F.3d 256, 261 (2d Cir. 2015) (quoting

Marcus v. AT&T Corp., 138 F.3d 46, 58, 61 (2d Cir. 1998)).

The doctrine is expansive, reaching “both federal and state

causes of action and protects rates approved by federal or

state regulators.” Id. Further, the doctrine’s “application

does not ‘depend on the nature of the cause of action the

plaintiff   seeks    to   bring’        or     ‘the    culpability    of   the

defendant's    conduct      or    the        possibility     of   inequitable

results.” Id. (quoting Marcus, 138 F.3d at 58). Thus, no

matter   how   the    claim       is        styled,    if    either   of   the

nonjusticiability      or        nondiscrimination           principles     is

implicated, the action is barred.

     Here, there is no dispute that Geico’s insurance rates

were filed with NYDFS and that Plaintiffs were charged that

same rate. And, because the Court concludes this action

implicates the nonjusticiability principle, the Court will

dismiss this action.



                                        7
Case
 Case5:21-cv-02103-BLF
      1:21-cv-02799-VM Document
                       Document 49
                                24 Filed
                                   Filed 09/15/21
                                         09/13/21 Page
                                                  Page 10
                                                       8 ofof10
                                                              13



       The      nonjusticiability             principle       embodies          the

understanding        that    regulators         “employ       their      peculiar

expertise       to   consider    the       whole    picture    regarding        the

reasonableness of a proposed rate,” which renders courts

“simply ill-suited” to decide whether a rate is appropriate.

Wegoland, 27 F.3d at 21. The principle “prevents more than

judicial rate-setting; it precludes any judicial action which

undermines agency rate-making authority.” Marcus, 138 F.3d at

61.    “Thus,    a   claim     may    be    barred    even    if    it    can   be

characterized as challenging something other than the rate

itself.”     Rothstein,        794     F.3d    at    262;     see     also      Fax

Telecommunicaciones Inc. v. AT&T Corp., 138 F.3d 479, 489 (2d

Cir. 1998); Wegoland, 27 F.3d at 21.

       Plaintiffs attempt to circumvent the nonjusticiability

principle by arguing that their challenge is not to the

reasonableness of the filed rate, but rather to “what [Geico]

advertised about rebates provided to consumers.” (See Dkt.

No. 21, at 2.) But fundamental to Plaintiffs’ argument as to

Geico’s advertisements is the premise that Plaintiffs were

misled into paying “excessive and inflated premiums.” (See

Complaint ¶ 87.) More specifically, Plaintiffs’ own Complaint

bases Plaintiffs’ damages on Geico’s “charging and failure to

fully refund excessive auto insurance premiums.” (Id. at ¶

89.)   But   these     rates    are    only    allegedly      “excessive”        in

                                        8
Case
 Case5:21-cv-02103-BLF
      1:21-cv-02799-VM Document
                       Document 49
                                24 Filed
                                   Filed 09/15/21
                                         09/13/21 Page
                                                  Page 11
                                                       9 ofof10
                                                              13



retrospect, and the fact that these rates were approved by

NYDFS renders them “per se reasonable and unassailable.”

Rothstein, 794 F.3d at 261. Although Plaintiffs may believe

that NYDFS would have come to a different decision on Geico’s

rates had it understood how the COVID-19 pandemic would affect

driving, “the award of a retroactive rate [adjustment] based

on speculation about what the [regulator] might have done had

it been faced with the facts of this case . . . is precisely

what the filed rate doctrine forbids.” Ark. La. Gas Co. v.

Hall, 453 U.S. 571, 578–79 (1981); see also Rothstein, 794

F.3d at 263; Wegoland, 27 F.3d at 21. Accordingly, whether

couched as a claim for breach of contract, unjust enrichment,

or   violation    of   NY    GBL   Sections    349    or    350,    the     suit

implicates    the      principle     of   nonjusticiability           and     is

therefore barred under the filed-rate doctrine.

      The Court notes that it is at least possible that

liability could still attach under NY GBL Sections 349 or 350

if GEICO “affirmatively misrepresented to consumers as a

whole what its rates are.” Marcus, 138 F.3d at 65. However,

to the extent Plaintiffs make this argument, the Court is not

persuaded    that      the    Complaint       adequately      pleads        such

misrepresentation.       Geico’s     advertisements         offered    a     15%

reduction    in   premiums     for   consumers       that    were     renewing

certain policies. That 15% reduced rate is exactly what

                                     9
Case
Case 5:21-cv-02103-BLF
     1:21-cv-02799-VM Document
                       Document 24
                                49 Filed
                                   Filed 09/13/21
                                         09/15/21 Page
                                                  Page 10
                                                       12 of
                                                          of 10
                                                             13



Plaintiffs alleged Geico charged. The fact that this 15%

premium reduction did not match the amount saved by Geico due

to the dramatic decrease in driving caused by the COVID-19

pandemic, or that it was not applied across the board to all

consumers who had an existing policy with GEICO, does not

render the advertising misleading. Plaintiffs were fully

aware of the charged rate, that rate was approved by NYDFS,

and Plaintiffs were free to accept Geico’s offer or seek an

alternative provider in the insurance marketplace. Therefore,

Plaintiffs have no claim under NY GBL Sections 349 and 350.

                              IV.      ORDER

     For the reasons stated above, it is hereby

     ORDERED that the motion so deemed by the Court as filed

by defendants Geico Casualty Co., Geico Indemnity Co., and

Geico General Insurance, Co. pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure (Dkt. No. 23) to dismiss the

complaint of plaintiffs Todd Grossman and Mujo Perezic (see

Dkt. No. 1) is GRANTED.

     The   Court   respectfully     requests   the   Clerk   of   Court

dismiss all pending motions and close this case.

SO ORDERED.

Dated: New York, New York
       13 September 2021




                                  10
         Case 5:21-cv-02103-BLF Document 49 Filed 09/15/21 Page 13 of 13




 1                                        CERTIFICATE OF SERVICE
 2
            The undersigned certifies that on September 15, 2021, he caused the foregoing document to
 3
     be electronically filed with the Court using the CM/ECF system. Notice of this filing will be sent to
 4
     the parties of record by operation of the Court’s electronic filing system. Parties may access this
 5
     filing through the Court’s system.
 6

 7                                                          /s/ Daniel B. Heidtke
 8                                                         Daniel B. Heidtke

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
                               GEICO’S NOTICE OF SUPPLEMENTAL AUTHORITY
